COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


 SERGIO HERRERA,                                  §
                                                                No. 08-11-00193-CR
           Appellant,                             §
                                                                   Appeal from the
 v.                                               §
                                                                 243rd District Court
 THE STATE OF TEXAS,                              §
                                                              of El Paso County, Texas
           Appellee.                              §
                                                                 (TC# 20100D00593)
                                                  §




                                       JUDGMENT

       The Court has considered this cause on the record and concludes the judgment of

conviction should be reformed to reflect Appellant’s plea of not guilty to the charged offense.

We therefore affirm the judgment of the trial court as reformed. This decision shall be certified

below for observance.

       IT IS SO ORDERED THIS 11TH DAY OF SEPTEMBER, 2013.


                                             GUADALUPE RIVERA, Justice

Before McClure, C.J., Rivera, and Antcliff, JJ.
Antcliff, J., not participating